DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 28-32, 34, 36-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2004/0043043 (SCHLYTER) in view of  Quillaia Extract (TYPE 2), Revised specifications prepared at the 65th JECFA and published in FNP 52 Add 13 (2005), accessed  at http://www.fao.org/ag/agn/jecfa-additives/specs/monograph3/additive-368.pdf (ANON).
Claim 28 recites a foodstuff comprising an emulsion comprising: an oil phase comprising a liposoluble colorant and a first emulsifier; and, an aqueous phase comprising a second emulsifier and at least one alcohol, wherein the second emulsifier comprises a quillaia extract.
SCHLYTER discloses an emulsion comprising an oil phase comprising a liposoluble colorant [0126] (i.e., beta-carotene) and lecithin [0126]  (i.e., first emulsifier) and an aqueous phase comprising an emulsifier and at least one alcohol such as sorbitol [0125]. [0086] recites that the emulsion composition can be used in beverages. 
SCHLYTER does not disclose that and emulsifier such as a type 2 quillaia extract can be added.
ANON teaches that type 2 quillaia extracts are emulsifiers.  Thus, it would have been obvious to one skilled in the art to further add  the quillaia emulsifier of ANON into SCHLYTER as  type 2 quillaia extracts are excellent emulsifiers. ANON is silent as to the amount of quillaia emulsifier that needs to be added.  However, it is indicated that quillaia is an emulsifier that stabilizes a mixture of oil and water.  It would have been obvious to one skilled in the art to vary the amount of emulsifier based on the desired level of stability. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 



Claim 29 recites that the first emulsifier comprises lecithin.
SCHLYTER discloses an emulsion comprising an oil phase comprising a liposoluble colorant [0126] (i.e., beta-carotene) and lecithin [0126] and an aqueous phase comprising an emulsifier and at least one alcohol such as sorbitol [0125]. It is taught that lecithin is rich in phospholipids such as phosphatidylcholine [0020].  The emulsifying agent, e.g. the phospholipids or fatty acid ester emulsifiers, are preferably used in the preparation of both the aqueous and oil phases before subsequent emulsification. The weight ratio of emulsifying agent to the total oil phase is preferably 1:3 to 1:25.  It would have been obvious to one skilled in the art to vary the amount of lecithin based on the amount of emulsification/stabilization needed. 

Claim 30 recites the oil phase is dispersed in the aqueous phase as oil droplets having a mean droplet size of 100 nm to 600 nm.
In paragraph [0024] of SCHYLTER, the oil phase droplets in the emulsion have a small diameter e.g. 1 to 100 nm, preferably 5 to 800 nm, especially 100 to 600 nm. The particles or droplets would therefore be protected from exposure to oxygen. The particles or droplets would therefore be protected from exposure to oxygen and provide stability to the emulsion and ingredients therein.

Claim 31 recites that the emulsion comprises between 0.5 wt% and 5 wt% of the first emulsifier.
In [0022], SCHLUTER teaches that the weight ratio of emulsifying agent to the total oil phase is 1:5 (i.e., 20 wt%) to 1:200 (i.e., 0.5%).   The total amount of oil phase relative to the overall composition is not provided. However, it is taught that [0006] that the emulsifier contributes to the storage life of the composition. Thus, it would have been obvious to vary the amount of emulsifier based on level of stability needed.  In [0060], it is taught that where an oil component such as a flavor oil is used which has the potential to reduce fat-soluble vitamin (especially vitamin A and vitamin D) stability, it is preferred to prepare two oil compositions, a first containing the vitamins and the emulsifier (e.g. a phospholipid) and a second containing an emulsifier (e.g. the same phospholipid) and the further oil component.  Thus, it would have been obvious to one skilled in the art to add the emulsifiers in separate compositions/pre-mixes based on solubility and stability of the composition. 


Claim 32 recites that the emulsion comprises between 3 wt% and 6 wt% quillaia extract.
Claim 34 recites that the quillaia extract is a type 2 quillaia. 
As to claims 32-34, SCHLYTER discloses an emulsion comprising an oil phase comprising a liposoluble colorant [0126] (i.e., beta-carotene) and lecithin [0126] and an aqueous phase comprising an emulsifier and at least one alcohol such as sorbitol [0125].
SCHLYTER does not disclose that the emulsifier is a type 2 quillaia extract.
As noted above, ANON teaches that type 2 quillaia extracts are emulsifiers.  Thus, it would have been obvious to one skilled in the art to incorporate the quillaia emulsifier of ANON into  SCHYLTER, as SCHLYTER already teaches the use of emulsifiers and ANON teaches that type 2 quillaia extracts are excellent emulsifiers. ANON is silent as to the amount of quillaia emulsifier that needs to be added.  However, it is indicated that quillaia is an emulsifier that stabilizes a mixture of oil and water.  It would have been obvious to one skilled in the art to vary the amount of emulsifier based on the desired level of stability. 



Claim 36 recites that the alcohol is glycerol or sorbitol.
SCHLYTER discloses an emulsion comprising at least one alcohol such as sorbitol [0045]. 

Claim 37 recites that the lecithin is phosphatidylcholine.
In [0019]-[0020], it is taught that phosphatidylcholine can be added as an emulsifying agent. 

Claim 38 recites that the liposoluble colorant comprises carotenoid, a chlorophyll, or a combination, wherein the carotenoid can be beta-carotene. 
SCHLYTER discloses an emulsion comprising an oil phase comprising a liposoluble colorant [0126] (i.e., beta-carotene)

Claim 39 recites that the emulsion comprises between 40 wt% and 80 wt% alcohol.
SCHYLTER teaches that the emulsifiers can be alcohols [0019] and particularly sorbitol [0045] and can be 30-50% of the emulsion [0047].  This overlaps the claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

 
Claim 40 recites that the foodstuff is a drink comprising 0.05 g/kg to 2 g/kg of the emulsion.
SCHLYTER discloses an emulsion comprising an oil phase comprising a liposoluble colorant [0126] (i.e., beta-carotene) and lecithin [0126] and an aqueous phase comprising an emulsifier and at least one alcohol such as sorbitol [0125]. [0086] recites that the emulsion composition can be used in beverages.   The emulsion allows the delivery of vitamins and other ingredients and has a long storage life. It would have been obvious to vary the amount of emulsion based on the amount of ingredients that need to be delivered to the beverage. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Claim 41 recites that the foodstuff is a drink having a pH of < 3.5.
In [0043], SCHLYTER teaches that pH modifiers such as citric, lactic and malic acid can be added.  In [0055], preferably the pH of the emulsion should be adjusted to below 6, more preferably below 5, e.g. in the range 3 to 5.  

Claim 42 recites that the foodstuff is a drink having an absorption coefficient of 0.1 or less at 700 nm. 
Claim 43 recites that the foodstuff is a drink having a turbidity coefficient (FNU value) of 40 or less.
As to claims 42-43, SCHYLTER teaches that the emulsion can be clear and naturally provide an absorption coefficient of less than 0.1 at 700nm [0086] and a turbidity of 40 or less. SCHYLTER teaches that the product can be a food supplement or nutraceutical. In this regard, it would have been obvious to consume the emulsion directly and treat the emulsion as a drink. 

Claims 33 and 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHLYTER as applied to claims 28-32, 34, 36-43 above, and further in view of QUILLAIA  EXTRACTS, Type 1 and Type 2, Chemical and Technical Assessment (CTA), First draft prepared by Silvia Resnik. 2004 (RESNIK).
 Claim 33 recites that the quillaia extract comprises 65-90% saponins.
Claim 35 recites that the foodstuff is a drink comprising 5 ppm to 15 ppm saponins.
SCHLYTER discloses an emulsion comprising an oil phase comprising a liposoluble colorant [0126] (i.e., beta-carotene) and lecithin [0126] and an aqueous phase comprising an emulsifier and at least one alcohol such as sorbitol [0125]. [0086] recites that the emulsion composition can be used in beverages. 
SCHLYTER does not disclose that the emulsifier is a type 2 quillaia extract.
ANON teaches that type 2 quillaia extracts are emulsifiers.  Thus, it would have been obvious to one skilled in the art to incorporate the quillaia emulsifier of ANON into SCHLYTER as  type 2 quillaia extracts are excellent emulsifiers. ANON is silent as to the amount of quillaia emulsifier that needs to be added.  However, it is indicated that quillaia is an emulsifier that stabilizes a mixture of oil and water.  It would have been obvious to one skilled in the art to vary the amount of emulsifier based on the desired level of stability.  
Neither SCHYLTER nor ANON teach the amount of saponins. 
 RESNIK teaches that type 2 quillaia generally containing 75-90% of saponins (pg. 1) provide excellent emulsification properties.  Thus, it would have been obvious to one skilled in the art to use a type 2 quillaia with 65-90% of saponins, as RESNIK teaches that this provides excellent emulsification properties. It would have been obvious to that the amount of saponins would vary based on the amount of emulsifier needed in the beverage. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107. The examiner can normally be reached M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799